       Case 2:19-cv-00348-DLR Document 15 Filed 06/22/20 Page 1 of 2



 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ARIZONA
 8
 9   Zera Summers, Jr.,                                  No. CV-19-00348-PHX-DLR
10                  Petitioner,                          ORDER
11   v.
12   Charles Ryan, et al.,
13                  Defendants.
14
15
16          Before the Court is United States Magistrate Judge Michelle H. Burns’ Report and

17   Recommendation (“R&R”) (Doc. 14), which recommends that Petitioner’s petition for writ
18   of habeas corpus pursuant to 28 U.S.C. § 2254 be denied and dismissed with prejudice and

19   that a Certificate of Appealability and leave to proceed in forma pauperis on appeal be

20   denied. The Magistrate Judge advised the parties that they had fourteen days to file
21   objections to the R&R and that failure to file timely objections could be considered a
22   waiver of the right to obtain review of the R&R. See United States v. Reyna-Tapia, 328

23   F.3d 1114, 1121 (9th Cir. 2003). Neither party filed objections, which relieves the Court

24   of its obligation to review the R&R. See Reyna-Tapia, 328 F.3d at 1121; Thomas v. Arn,

25   474 U.S. 140, 149 (1985) (“[Section 636(b)(1)] does not . . . require any review at all . . .

26   of any issue that is not the subject of an objection.”); Fed. R. Civ. P. 72(b)(3) (“The district
27   judge must determine de novo any part of the magistrate judge’s disposition that has been
28   properly objected to.”). “Unless this court has definite and firm conviction that the
       Case 2:19-cv-00348-DLR Document 15 Filed 06/22/20 Page 2 of 2



 1   [Magistrate Judge] committed a clear error of judgment, [this court] will not disturb [the]
 2   decision.” Jackson v. Bank of Hawaii, 902 F.2d 1385, 1387 (9th Cir. 1990) (citation
 3   omitted).
 4          The Court has nonetheless independently reviewed the R&R and finds that it is well-
 5   taken. The Court therefore will accept the R&R in its entirety. See 28 U.S.C. § 636(b)(1)
 6   (stating that the district court “may accept, reject, or modify, in whole or in part, the
 7   findings or recommendations made by the magistrate”); Fed. R. Civ. P. 72(b)(3) (“The
 8   district judge may accept, reject, or modify the recommended disposition; receive further
 9   evidence; or return the matter to the magistrate judge with instructions.”).
10          IT IS ORDERED that Magistrate Judge Burns’ R&R (Doc. 14) is ACCEPTED.
11          IT IS FURTHER ORDERED that Petitioner’s Petition for Writ of Habeas Corpus
12   pursuant to 28 U.S.C. § 2254 (Doc. 1) is DENIED and DISMISSED WITH
13   PREJUDICE.
14          IT IS FURTHER ORDERED that a Certificate of Appealability and leave to
15   proceed in forma pauperis on appeal is denied.
16          IT IS FURTHER ORDERED that the Clerk of Court is directed to enter judgment
17   and terminate the case.
18          Dated this 22nd day of June, 2020.
19
20
21                                                 Douglas L. Rayes
                                                   United States District Judge
22
23
24
25
26
27
28


                                                 -2-
